Citation Nr: 1105149	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tendinopathy of the 
left shoulder.

2.  Entitlement to service connection for tendinopathy of the 
right shoulder.

3.  Entitlement to service connection for patellofemoral syndrome 
of the left knee.

4.  Entitlement to service connection for left ankle strain.

5.  Entitlement to service connection for tremor of uncertain 
etiology.

6.  Entitlement to service connection for a gland condition.

7.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease, C5-6 and C6-7.

8.  Entitlement to an initial disability rating in excess of 10 
percent for chronic low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2002, 
from July 2003 to May 2004 and from October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in December 2007 
which, inter alia, granted service connection for degenerative 
disc disease, C5-6 and C6-7 and for chronic low back strain, both 
at 10 percent disability ratings, and denied service connection 
for tendinopathy of the left shoulder, tendinopathy of the right 
shoulder, patellofemoral syndrome of the left knee, left ankle 
strain, tremor of uncertain etiology, tension headaches, 
tinnitus, and a gland condition.

In a November 2009 rating decision, the RO granted service 
connection for cervicogenic headaches and tinnitus.  As these are 
considered grants in full of the benefits on appeal, these issues 
are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

The issues of entitlement to service connection for tendinopathy 
of the left and right shoulders, patellofemoral syndrome of the 
left knee, left ankle strain, tremor of uncertain etiology and a 
gland condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease, C5-6 and C6-7, has 
resulted in limitation of flexion to 30 degrees throughout the 
appeals period.

2.  The Veteran's chronic low back strain has not been manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

3.  The Veteran's service-connected chronic low back strain does 
not cause any neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, for 
degenerative disc disease, C5-6 and C6-7, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1-14, 4.71a, Diagnostic Code 5242 
(2010).

2.  The criteria for a rating in excess of 10 percent for chronic 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in September 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The September 2007 letter included the notification 
requirements set out in Dingess.  

However, the Veteran is challenging the initial disability 
ratings assigned following the grant of service connection for 
degenerative disc disease, C5-6 and C6-7 and chronic low back 
strain.  Service connection for each disability was awarded in a 
December 2007 rating decision.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA medical records, non-VA 
medical records and lay statements have been associated with the 
record.  The Veteran was afforded VA examinations in October 2007 
and October 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Because this appeal involves initial ratings for which service 
connection was granted and an initial disability rating was 
assigned, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's cervical spine disability is service-connected 
under Diagnostic Code 5242, pertaining to degenerative arthritis 
of the spine, and his lumbar spine disability is service-
connected under Diagnostic Code 5237, pertaining to lumbosacral 
strain, both at 10 percent disability ratings.  The Board notes 
that Diagnostic Codes 5235 - 5243 are to be rated in accordance 
with the General Rating Formula for Diseases and Injuries of the 
Spine (General Formula), unless Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (Formula for Incapacitating Episodes).  
Under the General Formula, for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Evaluation of initial disability rating - degenerative disc 
disease, C5-6 and C6-7

The Veteran contends that his service-connected degenerative disc 
disease, C5-6 and C6-7 is more severe than is reflected by his 10 
percent disability rating.  

At his October 2007 VA general medical examination, the Veteran 
reported recurring neck pain.  Upon examination, there was no 
palpable tenderness or bony deformity, and there was no edema or 
discoloration of the neck.  Range of motion measurements were 
flexion and extension to 30 degrees each, right and left lateral 
flexion to 32 degrees each, and right and left rotation to 50 
degrees each.  These measurements did not change with 10 
repetitions.  The examiner noted that there was no evidence of 
pain on range of motion, and no excessive fatigability, 
incoordination, or flare-up.  Cervical spine x-rays reveal a mild 
reversal of normal cervical lordosis centered at C5-6 and mild 
degenerative disc disease changes seen at C5-6 and C6-7.  

A December 2007 VA magnetic resonance imaging study (MRI) reveals 
that, at C5-6 and C6-7, the Veteran had diffusely bulging disc 
material and the possibility of protrusion of the disc material.  
It was suggested that he should perform neck exercises and see if 
the symptoms improve.  A March 2008 private medical record shows 
that the Veteran was seen for neck pain, and was to go through 
physical therapy and was given medication.  

At his October 2008 VA spine examination, his range of motion 
before exercise was flexion to 30 degrees, extension to 35 
degrees, rotation to 34 degrees on both left and right, lateral 
flexion to 26 degrees on the right and to 20 degrees on the left.  
After exercise, his range of motion was flexion to [216] degrees, 
extension to 35 degrees, rotation to 33 degrees on the right and 
34 degrees on the left, lateral flexion to 30 degrees on both the 
right the left.  The examiner noted that there was no evidence of 
excessive fatigability, weakened movement or incoordination 
noted.  The examiner diagnosed cervical spine osteoarthritis and 
degenerative disc disease.  

Based upon the evidence of record, the Board finds that a 20 
percent disability rating is warranted for the Veteran's service-
connected cervical spine disability.  As noted above, a 20 
percent disability rating is warranted for when flexion of the 
cervical spine is limited to greater than 15 degrees but not 
greater than 30 degrees; this criteria includes a range of motion 
of flexion to 30 degrees.  At both of his examinations in the 
record, the Veteran's forward flexion of his cervical spine was 
to 30 degrees.  The Board notes that the October 2008 examination 
report has a typographical error, in that it reflects that he 
Veteran had forward flexion of his cervical spine to 216 degrees; 
however, given the fact that there are two other measurements of 
forward flexion of his cervical spine which appear to be correct, 
the Board finds this error to be of no consequence.  As such, he 
meets the criteria for a 20 percent disability rating for his 
service-connected degenerative disc disease, C5-6 and C6-7.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Veteran's cervical spine symptomatology meets the criteria 
for a 20 percent disability rating; however, the Board notes that 
it does not warrant a 30 percent disability rating, as forward 
flexion of his cervical spine has never been limited to 15 
degrees or less and there is no evidence of favorable ankylosis 
of the entire cervical spine.  Id.

Since the Veteran has been diagnosed with degenerative disc 
disease, the Board has considered rating him under the criteria 
for Intervertebral Disc Syndrome (IVDS), pursuant to the Formula 
for Incapacitating Episodes; however, the record contains no 
evidence that the Veteran has had any incapacitating episodes.  
In fact, the October 207 examiner noted that he had no flare-ups.

The Board notes that the rating criteria for disabilities of the 
spine direct that neurological manifestations associated with a 
service-connected spine disability should be rated separately.  
In this case, the Board is requesting a neurological evaluation 
of the Veteran's upper extremities in the remand section of this 
decision, and it should be determined from that evaluation 
whether the Veteran has current neurological manifestations in 
his upper extremities that are related to his service-connected 
neck disability.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 20 percent 
disability rating for his service-connected degenerative disc 
disease, C5-6 and C6-7.  Fenderson, supra.

Evaluation of initial disability rating - chronic low back strain

The Veteran contends that his service-connected lumbar spine 
disability warrants a disability rating in excess of the assigned 
10 percent.

At his October 2007 VA general medical examination, the Veteran 
indicated that he had low back pain which was aggravated by 
bending over, lifting and prolonged sitting.  He noted recurring 
radiation of this pain in the left and right gluteus region.  
Upon examination, the Veteran's range of motion measurements were 
flexion to 70 degrees, extension to 20 degrees, right and left 
lateral flexion to 20 degrees each, and right and left rotation 
to 30 degrees each.  These measurements did not change with 10 
repetitions.  The examiner noted that there was evidence of pain 
on range of motion.  The Veteran grimaced, evidencing pain 
beginning at 60 degrees of flexion and remained through rest of 
the range of motion.  The examiner found no excessive 
fatigability, incoordination, or flare-up.  X-rays of the lumbar 
spine revealed no acute fracture, subluxation or dislocation, and 
mild intervertebral disc space narrowing at L4-5 and L5-S1.  The 
examiner noted that these findings likely represented early/mild 
degenerative disc disease changes.  The examiner diagnosed 
chronic low back strain with some loss of range of motion.

A November 2007 VA neurology consult report shows that the 
Veteran reported that, beginning in March 2006, he noted some 
pain occurring in his buttocks and sometimes radiating into his 
hamstrings and knees.  He indicated that, usually this was 
bilateral, and that there was no specific weakness in his legs, 
and no change in sensation.  Upon examination, he had good 
strength in both his legs.  Straight leg raising was 90 degrees.

A February 2008 private MRI of the lumbar spine revealed L4-5 and 
L5-S1 degenerative disc disease.  

At his October 2008 VA spine examination, the Veteran complained 
of low back pain sometimes radiating into his buttocks and legs.  
Rage of motion was, before exercise, forward flexion to 86 
degrees, extension to 17 degrees, right and left rotation to 29 
degrees each, and left and right lateral flexion to 20 degrees 
each.  After exercise, forward flexion was to 86 degrees, 
extension was to 18 degrees, right and left rotation to 29 
degrees and right lateral flexion to 21 degrees and left lateral 
flexion to 20 degrees.  The examiner noted that there was no 
evidence of excessive fatigability, weakened movement or 
incoordination noted.  The examiner diagnosed degenerative disc 
disease and osteoarthritis of the lumbar spine.

With regard to the neurological portion of the examination, his 
gait was normal, sensation was intact and his strength was normal 
and symmetric in all muscle groups.  Reflexes were normal and 
Babinski's was downgoing.  Straight leg raise with sciatic 
stretch was to about 60 degrees bilaterally.  The examiner noted 
that, in the right and left lateral cubital positions, the left 
and right deep trochanteric bursas were both tender and 
reproduced the pain he experienced in his buttocks and low back.  
The sciatic notches were non-tender.  There was some low back 
tenderness to percussion over the L5-S1 area.  The examiner noted 
that there was no palpable muscle spasm.  

An April 2009 VA medical record shows that he denied any tingling 
and numbness in his extremities.  

Based upon the evidence of record, the Board finds that a 
disability rating in excess of 10 percent for the Veteran's 
lumbar spine disability is not warranted.  As noted above, in 
order to warrant a 20 percent disability rating for his chronic 
low back strain, the Veteran would need to show forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  However, the evidence of record does not 
reflect that the Veteran's low back disability meets these 
criteria.  At his October 2007 examination, the Veteran had 
forward flexion to 70 degrees.  While the Board notes that pain 
began at 60 degrees, there is no evidence that his pain limited 
his range of motion.  In addition, the examiner noted that there 
was no excessive fatigability, incoordination, or flare-up.  At 
his October 2008 examination, his forward flexion was almost the 
full range, to 86 degrees.  Again, the examiner noted that there 
was no evidence of excessive fatigability, weakened movement or 
incoordination.  In terms of combined range of motion 
measurements, at his October 2007 VA examination, this figure was 
190, and at his October 2008 examination, it was 201 before 
exercise and 203 after exercise.  Finally, there is no evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The October 2008 
examiner noted that there was no palpable muscle spasm and it was 
noted that the Veteran's gait was normal.  As such, the Veteran's 
low back strain does not warrant a higher rating under the 
General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

Since the Veteran's x-ray revealed mild intervertebral disc space 
narrowing at L4-5 and L5-S1, the Board has considered rating his 
low back disability under the Formula for Incapacitating 
Episodes; however, there is no evidence that the Veteran has had 
any incapacitating episodes as a result of his low back 
disability.  In fact, the October 2007 examiner noted that the 
Veteran did not have flare-ups.  As such, a higher disability 
rating is not warranted for the Veteran's low service-connected 
back disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board notes that the rating criteria for disabilities of the 
spine direct that neurological manifestations associated with a 
service-connected spine disability should be rated separately.  
However, in this case, there is no evidence that the Veteran's 
service-connected low back disability has any associated 
neurological manifestations in his lower extremities.  While he 
has indicated that he has intermittent pain which radiated from 
his low back into his buttocks and legs, the October 2008 
examiner associated this with tenderness in his left and right 
deep trochanteric bursas, located at his hips.  This examiner 
also noted that the Veteran's sensation was intact and his 
strength was normal and symmetric in all muscle groups.  Reflexes 
were normal and Babinski's was downgoing.  The Veteran himself 
denied any tingling or numbness in his extremities in April 2009.  
As such, the evidence of record does not show any neurological 
manifestations of his service-connected low back disability in 
his lower extremities.  Therefore, separate disability ratings 
are not warranted.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 10 percent 
disability rating for his service-connected low back strain.  
Fenderson, supra.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's low back strain is currently resulting in frequent 
hospitalizations or marked interference in his employment.  The 
Board is therefore not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2010).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his low back strain, the 
"benefit-of-the-doubt" rule is not applicable and the Board must 
deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating of 20 percent for degenerative disc disease, 
C5-6 and C6-7, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

An initial disability rating in excess of 10 percent for chronic 
low back strain is denied.


REMAND

The Veteran has contended that he had left and right shoulder 
disabilities which are related to service.  The RO has 
characterized these claims as entitlement to service connection 
for left and right shoulder tendinopathy.  However, the Veteran 
initially filed his claim for entitlement to service connection 
for left and right shoulder "pain/condition."  The Board notes 
that VA must fully and sympathetically develop a claim to its 
optimum before reaching the claim on its merits.  Hodge v. West, 
155 F.3d 1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant's 
identification of the benefit sought does not require any 
technical precision); and Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, the 
Board must consider "the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of that 
claim").  Therefore, the Board finds that it is necessary to 
further develop the Veteran's claims for service connection for 
his disabilities of the left and right shoulders based on the 
symptoms of pain he describes.  The Board notes that the Veteran 
is service-connected for degenerative disc disease, C5-6 and C6-
7, and that he has been diagnosed with thoracic outlet syndrome 
at his October 2008 VA spine examination.  However, the examiner 
did not comment on whether the Veteran's thoracic outlet syndrome 
was causing his shoulder pain, or whether this disorder was a 
neurological manifestation of his service-connected neck 
disability.  In addition, the Veteran underwent nerve conduction 
studies in October 2008, which revealed a minimally abnormal 
study and right minor ulnar neuropathy at the elbow.  On remand, 
the Veteran should be afforded a neurological examination to 
determine whether he has any neurological manifestations of his 
service-connected neck disability affecting his upper 
extremities.  The opinion should include whether he has a current 
diagnosis of thoracic outlet syndrome in his right or left upper 
extremity, whether it is related to his service-connected neck 
disability and whether is causes his right and left shoulder 
pain.  

The Veteran has claimed that he had left ankle and left knee 
disabilities which are related to service.  He has indicated 
that, while his service treatment records do not reflect any 
treatment for or diagnosis of a left ankle or left knee disorder 
and he did not indicate that he had left ankle or knee disorders 
upon his separation from service, he began having pain during 
active duty, while performing his duties as an infantry soldier.  
At his October 2007 examination, performed two months after his 
release from active duty, the Veteran was diagnosed with chronic 
left ankle strain and patellofemoral syndrome of the left knee; 
however, the examiner did not provide an opinion as to whether 
his left ankle strain or patellofemoral syndrome of his left knee 
were related to service.  In addition, since his release from 
service, there is only one entry in his medical records which 
shows treatment for either of these disorders-an October 2007 VA 
medical record which shows that the Veteran complained of knee 
pain, though the entry does not indicate which knee.  As such, 
the Veteran should be afforded a VA orthopedic examination to 
determine whether he has any current left ankle or left knee 
disability and, if so, whether it is related to service.  

The Board notes that the Veteran's claims include entitlement to 
service connection for undiagnosed illnesses, which have not been 
developed as claims for service connection under 38 C.F.R. 
§ 3.317 (2010).  The Board notes that service connection may be 
established for chronic disabilities due to undiagnosed 
illnesses, if there is evidence that the claimant: (1) is a 
'Persian Gulf Veteran;' (2) who exhibits objective indications of 
chronic disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms; (3) which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2011; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  
In the present appeal, the Veteran served in Southwest Asia from 
March 2006 to July 2007, making him a Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period.  38 C.F.R. § 
3.317(a)(3).  The 6 month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest. Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed 
illness, (B) the following medically unexplained chronic multi 
symptom illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that the 
Secretary of VA determines is a medically unexplained chronic 
multi-symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), 
however, if there is affirmative evidence that an undiagnosed 
illness: (1) was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to have a 
disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions of 
38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As such, the Board finds that the Veteran should be provided with 
notice about the information and evidence necessary to warrant 
service connection for undiagnosed illnesses under 38 C.F.R. 
§ 3.317.  

In addition, it appears that the Veteran has been receiving 
ongoing treatment for his various medical conditions.  On remand, 
any current treatment records should be obtained for the Veteran.  

The Veteran has claimed that he has ongoing tremors in his upper 
extremities.  The Veteran has indicated that, at times, they 
occur when he is hungry or when he is anxious.  It should be 
noted that the Veteran is service-connected for post traumatic 
stress disorder (PTSD).  The examiner providing the Veteran's 
neurological examination should take a complete history from the 
Veteran with regard to the frequency and severity of these 
tremors, and discuss whether the Veteran's tremors are due to an 
undiagnosed illness or whether he has tremors that are due to a 
diagnosed disorder such as his thoracic outlet syndrome or his 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice, that explains the 
information and evidence necessary to 
warrant entitlement to service connection 
for an undiagnosed illness, as set out in 
38 C.F.R. § 3.317 (2010).  The claims file 
must include documentation that the AOJ has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his left and right 
shoulders, patellofemoral syndrome of the 
left knee, left ankle strain, tremor of 
uncertain etiology and a gland condition.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded neurological and 
orthopedic examinations, by appropriate 
specialists, to determine whether the 
Veteran has a neurological disorder that is 
related to his service-connected spine 
disabilities and which accounts for his 
back pain or an undiagnosed disorder 
manifested by tremors in his upper 
extremities and whether the Veteran has 
current left ankle or knee disorders that 
are related to service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The neurological examiner should offer an 
opinion as to (1) whether the Veteran has 
any neurological disorder in his upper 
extremities, to include thoracic outlet 
syndrome, and, if so, whether it is at 
least as likely as not (50 percent or more 
probability) that such disorder(s) is 
associated with the Veteran's service-
connected cervical spine disability or is 
etiologically related to the Veteran's 
active duty service in anyway, (2) whether 
the Veteran has tremors in his upper 
extremities which are related to a 
diagnosed disorder, to include any 
neurological disorder such as thoracic 
outlet syndrome or his service-connected 
PTSD, and (3) whether the Veteran has an 
undiagnosed disorder that is manifested by 
tremors in his upper extremities.  The 
examiner should comment on whether any 
neurological disorder in the Veteran's 
upper extremities is related to his 
bilateral shoulder pain, and take a 
complete history from the Veteran regarding 
his upper extremity tremors, including 
their frequency and severity.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The orthopedic examiner should offer an 
opinion as to whether the Veteran has any 
current disorders in his left ankle and 
left knee, and, if so, whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's left ankle 
or left knee conditions are a result of any 
incident in service or began to manifest 
during service or are etiologically related 
to the Veteran's active duty service in any 
way.  The examiner should discuss the 
frequency and severity of his left ankle 
and left knee symptoms.  If the etiologies 
of the diagnosed disorders are attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which includes the 
provisions of 38 C.F.R. § 3.317 (2010).  
The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


